EXHIBIT 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of April 28,
2017, by and between TEMPUS APPLIED SOLUTIONS HOLDINGS, INC., a Delaware
corporation (the “Company”), and SANTIAGO BUSINESS CO. INTERNATIONAL LTD. (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Company and the Purchaser have entered into a Note Purchase
Agreement, dated as of April 28, 2017, (the “Purchase Agreement”), pursuant to
which, among other things, the Purchaser has agreed to purchase the Company’s
10% Senior Secured Convertible Note due April 28, 2018 (the “Note”), which is
convertible into Registrable Securities; and

 

WHEREAS, the execution of this Agreement by the Company and its delivery to the
Purchaser a condition to the Purchaser’s obligations under the Purchase
Agreement,

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which the parties hereto acknowledge, the parties agree as
follows:

 

ARTICLE 1. DEFINITIONS

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.  As used in this Agreement, the
following terms shall have the following meanings:

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government action to close.

 

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Date” means the date on which the Registration Statement is initially
filed.

 

“Holder” shall have the meaning set forth in the Note.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 



  

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

 

“Registrable Securities” means the number of shares of Common Stock issuable to
the Holder upon conversion of the Note; provided, that any such securities shall
cease to constitute “Registrable Securities” upon the earliest to occur of: (A)
the date on which such securities are disposed of pursuant to the Registration
Statement; (B) the date on which such securities become eligible for sale under
Rule 144 (or any successor rule then in effect) promulgated under the Securities
Act, without restriction thereunder and restrictive legends have been removed
from all certificates representing the applicable Registrable Securities; and
(C) the date on which such securities cease to be outstanding.

 

“Registration Statement” means any registration statement contemplated by this
Agreement, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Rule 158” means Rule 158 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 



 2 

 

 

ARTICLE 2. RESALE REGISTRATION STATEMENT

 

2.1          Registration Statement.  Within 30 days after the Closing Date and
subject to Section 2.3, the Company shall prepare and file with the Commission
the Registration Statement, which shall be a “resale” registration statement
providing for the resale of the Registrable Securities pursuant to an offering
to be made on a continuous basis under Rule 415.  The Registration Statement
shall cover, to the extent allowable under the Securities Act and the rules
promulgated thereunder, such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions of
and/or from the Registrable Securities.  The Registration Statement may include
only the Registrable Securities.  The Company shall use its reasonable best
efforts to cause the Registration Statement to be declared effective under the
Securities Act and to keep the Registration Statement continuously effective
under the Securities Act until the earlier of (x) the date when all Registrable
Securities covered by such Registration Statement have been sold or (y) the date
on which all Registrable Securities then held by the Purchaser, or which may be
acquired by the Purchaser upon conversion of the Note, may be sold without
restriction pursuant to Rule 144, as determined by counsel satisfactory to the
Company in a written opinion addressed to the Company and its transfer agent.

 

2.2          Certain Matters.  In the event that, due to limits imposed by the
Commission, the Company is unable on the Registration Statement to register for
resale under Rule 415 of Regulation C under the Securities Act all of the
Registrable Securities that it has agreed to file pursuant to the first sentence
of Section 2.1, the Company shall include in the Registration Statement, which
may be a subsequent Registration Statement if the Company is required, or
determines that it is desirable, to withdraw the original Registration Statement
and file a new Registration Statement in order to rely on Rule 415 with respect
to the full such amount of the Registrable Securities permitted by the
Commission.

 

2.3          Blackout Period.  The Company may postpone the filing or
effectiveness of any Registration Statement (or amendment or supplement thereto)
or suspend the use or effectiveness of any Registration Statement (and in each
case suspend any other related action otherwise contemplated hereunder) for a
reasonable “blackout period” if the board of directors of the Company determines
in good faith that such registration or the sale by the Purchaser of Registrable
Securities under such Registration Statement at such time (i) would adversely
affect a pending or proposed significant corporate event, or (ii) would require
the disclosure of material non-public information the disclosure of which at
such time would, in the good faith judgment of the board of directors of the
Company, be materially adverse to the interests of the Company; provided that
the filing or effectiveness of a Registration Statement (or amendment or
supplement thereto) by the Company may not be postponed and the use or
effectiveness of any Registration Statement may not be suspended (A) in the case
of clause (i) above, for more than ten days after the abandonment or
consummation of any of the pending or proposed significant corporate event,
proposed financing or the negotiations, discussions or pending proposals with
respect thereto; (B) in the case of clause (ii) above, until the earlier to
occur of the filing by the Company of its next succeeding Form 10-K or Form 10-Q
or the date upon which such information is otherwise publicly disclosed by the
Company; or (C) in any event, in the case of either clause (i) or (ii) above,
for more than 30 days after the date of the determination of the board of
directors of the Company; provided that the Company may not postpone the filing
or effectiveness of a Registration Statement (or amendment or supplement
thereto) or suspend the use or effectiveness of any Registration Statement for
more than an aggregate of 30 days in any 365-day period.  In addition to the
foregoing, the Company shall have the right to suspend the Purchaser’s ability
to use a Prospectus in connection with non-underwritten sales off of a
Registration Statement during each of its regular quarterly blackout periods
applicable to directors and senior officers under the Company’s policies in
existence from time to time.  The Company shall not be required to effectuate an
underwritten offering (during such a regular quarterly blackout period or
otherwise) to the extent the Company reasonably concludes, after consultation in
good faith with the Purchaser, that the Company cannot provide adequate, timely
disclosure or satisfy other underwriting conditions in connection with such
offering without undue burden.

 



 3 

 

 

2.4          Demand Rights for Shelf Takedowns.  Subject to Sections 2.3 and
8.4, upon the written demand of the Purchaser, the Company will facilitate in
the manner described in this Agreement a “takedown” of Registerable Securities
off of the Registration Statement.

 

ARTICLE 3. NOTICES AND OTHER MATTERS

 

3.1          Notifications Regarding Request for Takedown.  In order for the
Purchaser to initiate a shelf takedown off of the Registration Statement, the
Purchaser must so notify the Company in writing indicating the number of
Registrable Securities sought to be offered and sold in such takedown and the
proposed plan of distribution.  Pending any required public disclosure by the
Company and subject to applicable legal requirements, the parties will maintain
the confidentiality of all notices and other communications regarding any such
proposed takedown.

 

3.2          Plan of Distribution, Underwriters and Counsel.  If the Registrable
Securities are proposed to be sold in an underwritten offering, the Purchaser
will be entitled to determine the plan of distribution and select the managing
underwriters, and the Purchaser will also be entitled to select counsel for the
Purchaser (which may be the same as counsel for the Company).

 

3.3          Withdrawals.  If the Purchaser has demanded a registered
underwritten offering to be conducted, the Purchaser may, no later than the time
at which the public offering price and underwriters’ discount are determined
with the managing underwriter, decline to sell all or any portion of the
Registrable Securities being offered for the Purchaser’s account.

 

3.4          Lockups.  In connection with any underwritten offering of
Registrable Securities, the Company will agree to be bound by customary lockup
restrictions in the applicable underwriting agreement.

 

ARTICLE 4. FACILITATING REGISTRATIONS AND OFFERINGS

 

4.1          Registration Statements.  In connection with any Registration
Statement, the Company will:

 

(a)          (i) prepare and file with the Commission the Registration Statement
covering the applicable Registrable Securities, (ii) file amendments thereto as
warranted, (iii) seek the effectiveness thereof, and (iv) file with the
Commission such Prospectuses as may be required, all in consultation with the
Purchaser (or its representatives) and as reasonably necessary in order to
permit the offer and sale of such Registrable Securities in accordance with the
applicable plan of distribution;

 



 4 

 

 

(b)          (1)  within a reasonable time prior to the filing of any
Registration Statement, any Prospectus, any amendment to any Registration
Statement, any amendment or supplement to a Prospectus or any issuer free
writing prospectus covering Registrable Securities, provide copies of such
documents to the Purchaser (or its representatives) and to the underwriter or
underwriters of an underwritten offering, if applicable, and to their respective
counsel; fairly consider such reasonable changes in any such documents prior to
or after the filing thereof as the counsel to the Purchaser or the underwriter
or the underwriters may request; and make such of the representatives of the
Company as shall be reasonably requested by the Purchaser or any underwriter
available for discussion of such documents;

 

(2)          within a reasonable time prior to the filing of any document which
is to be incorporated by reference into any Registration Statement or a
Prospectus covering Registrable Securities, provide copies of such document to
counsel for the Purchaser and underwriters; fairly consider such reasonable
changes in such document prior to or after the filing thereof as counsel for the
Purchaser or such underwriter shall request; and make such of the
representatives of the Company as shall be reasonably requested by such counsel
available for discussion of such document;

 

(c)          use its commercially reasonable efforts to cause any Registration
Statement and the related Prospectus and any amendment or supplement thereto, as
of the effective date of such Registration Statement, amendment or supplement
and during the distribution of the registered Registrable Securities (x) to
comply in all material respects with the requirements of the Securities Act and
the rules and regulations of the Commission and (y) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;

 

(d)          notify the Purchaser promptly, and, if requested by the Purchaser,
confirm such advice in writing, (i) when any Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective if such Registration Statement or post-effective amendment is not
automatically effective upon filing pursuant to Rule 462, (ii) of the issuance
by the Commission or any U.S. state securities authority of any stop order,
injunction or other order or requirement suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for that purpose,
(iii) if, between the effective date of any Registration Statement and the
closing of any sale of securities covered thereby pursuant to any agreement to
which the Company is a party, the representations and warranties of the Company
contained in such agreement cease to be true and correct in all material
respects or if the Company receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, and (iv) of
the happening of any event during the period any Registration Statement is
effective as a result of which such Registration Statement or the related
Prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; provided that the Purchaser, upon receiving
written notice of an event described in clauses (ii) to (iv) of this Section
4.1(d), shall discontinue (and direct any other person making offers and sales
of Registrable Securities on its behalf to discontinue) offers and sales of
Registrable Securities pursuant to any Registration Statement (other than those
pursuant to a plan in effect prior to such event and that complies with Rule
10b5-1 under the Exchange Act) until it is advised in writing by the Company
that the use of the applicable Prospectus may be resumed and is furnished with
an amended or supplemented Prospectus;

 



 5 

 

 

(e)          furnish counsel for each underwriter, if any, and for the Purchaser
with copies of any written correspondence with the Commission or any state
securities authority relating to the Registration Statement or Prospectus;

 

(f)          otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, including making
available to its security holders an earnings statement covering at least 12
months which shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder (or any similar provision then in force); and

 

(g)          use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of any Registration Statement at the
earliest possible time.

 

4.2          Shelf Takedowns.  In connection with any shelf takedown that is
demanded by the Purchaser, the Company will:

 

(a)          cooperate with the Purchaser and the sole underwriter or managing
underwriter of an underwritten offering, if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations (consistent with the provisions of the
governing documents thereof), and registered in such names as the Purchaser or
the sole underwriter or managing underwriter of an underwritten offering of
Registrable Securities, if any, may reasonably request at least five days prior
to any sale of such Registrable Securities;

 

(b)          furnish to the Purchaser and to each underwriter, if any,
participating in the relevant offering, without charge, as many copies of the
applicable Prospectus, including each preliminary prospectus, and any amendment
or supplement thereto and such other documents as the Purchaser or underwriter
may reasonably request in order to facilitate the public sale of the Registrable
Securities, subject to the other provisions of this Agreement; the Company
hereby consents to the use of the Prospectus, including each preliminary
prospectus, by the Purchaser and each underwriter in connection with the
offering and sale of the Registrable Securities covered by the Prospectus or the
preliminary prospectus;

 

(c)          (i) use its commercially reasonable efforts to register or qualify
the Registrable Securities being offered and sold under all applicable U.S.
state securities or “blue sky” laws of such jurisdictions as each underwriter
shall reasonably request; (ii) use reasonable efforts to keep each such
registration or qualification effective during the period such Registration
Statement is required to be kept effective; and (iii) do any and all other acts
and things which may be reasonably necessary or advisable to enable each such
underwriter, if any, and/or the Purchaser to consummate the disposition in each
such jurisdiction of such Registrable Securities owned by the Purchaser;
provided, however, that the Company shall not be obligated to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified, to subject itself to taxation in any such jurisdiction, or
to consent to be subject to general service of process (other than service of
process in connection with such registration or qualification or any sale of
Registrable Securities in connection therewith) in any such jurisdiction;



 



 6 

 

 

(d)          use its commercially reasonable efforts to cause all Registrable
Securities being offered and sold pursuant to this Agreement to be qualified for
inclusion in or listed on any securities exchange on which the Common Stock
issued by the Company are then so qualified or listed if so requested by the
Purchaser or if so requested by the underwriter or underwriters of an
underwritten offering of Registrable Securities, if any;

 

(e)          cooperate and assist in any filings required to be made with such
securities exchange and, solely with regard to an underwritten shelf takedown,
in the performance of any reasonable due diligence investigation by the
underwriters;

 

(f)          solely with regard to an underwritten shelf takedown, use its
commercially reasonable efforts to facilitate the distribution and sale of any
Registrable Securities to be offered pursuant to this Agreement, including
without limitation by making road show presentations, holding meetings with and
making calls to potential investors and taking such other actions as shall be
reasonably requested by the Purchaser or the lead managing underwriter;

 

(g)          solely with regard to an underwritten shelf takedown, enter into
underwriting agreements in customary form (including provisions with respect to
indemnification and contribution in customary form) and take all other customary
and appropriate actions in order to expedite or facilitate the disposition of
such Registrable Securities and in connection therewith:

 

1.          make such representations and warranties to the Purchaser and the
underwriters in such form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings;

 

2.          obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the lead managing underwriter) addressed to the underwriters
and, if reasonably obtainable, the Purchaser covering the matters customarily
covered in opinions delivered in similar underwritten offerings; and

 

3.          obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the underwriters, and, if
reasonably obtainable, the Purchaser, which letters shall be customary in form
and shall cover matters of the type customarily covered in “cold comfort”
letters to underwriters in connection with similar underwritten offerings.

 

4.3          Due Diligence.  In connection with each registration and offering
of Registrable Securities to be sold by the Purchaser, the Company will, in
accordance with customary practice, make reasonably available for inspection by
representatives of the Purchaser and underwriters and any counsel or accountant
retained by the Purchaser or underwriters all relevant financial and other
records, pertinent corporate documents and properties of the Company and cause
appropriate officers, managers and employees of the Company to supply all
information reasonably requested by any such representative, underwriter,
counsel or accountant in connection with their due diligence exercise.  Such
access to information, documents, personnel and other matters shall be provided
to such participants, at such times and in such manner as are customary for
offerings of the relevant type and as do not unreasonably burden the Company or
unreasonably interfere with its operations.  All information, documents and
other matters provided or made accessible by the Company in connection with a
registered offering hereunder shall be kept confidential pending any public
disclosure thereof by the Company and subject to applicable legal requirements.

 



 7 

 

 

4.4          Information from the Purchaser.  The Purchaser shall furnish to the
Company such information regarding itself as is required to be included in any
Registration Statement, the ownership of Registrable Securities by the Purchaser
and the proposed distribution by the Purchaser of such Registrable Securities as
the Company may from time to time reasonably request in writing.  The Purchaser
shall do so on the terms and conditions applicable to such offering and the
applicable plan of distribution; provided that the Purchaser shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding the Purchaser and the Purchaser’s Registrable Securities.

 

ARTICLE 5. REGISTRATION EXPENSES

 

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, except as and to the extent specified in this Section
4, shall be borne by the Company whether or not the Registration Statement is
filed or becomes effective and whether or not any Registrable Securities are
sold pursuant to the Registration Statement.  The fees and expenses referred to
in the foregoing sentence shall include, without limitation, and to the extent
applicable (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with each
securities exchange or market on which Registrable Securities are required
hereunder to be listed, if any, (B) with respect to filing fees required to be
paid to the Financial Industry Regulatory Authority and (C) in compliance with
state securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Purchaser in connection with Blue Sky
qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the Company may designate)), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is requested by the
Company), (iii) messenger, telephone and delivery expenses, (iv) Securities Act
liability insurance, if the Company elects to purchase such insurance, and
(v) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement,
including, without limitation, the Company’s independent public accountants
(including the expenses of any comfort letters or costs associated with the
delivery by independent public accountants of a comfort letter or comfort
letters).  In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit, the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange if
required hereunder.  The Company shall not be responsible for any underwriters’,
brokers’ and dealers’ discounts and commissions, transfer taxes or other similar
fees incurred by Purchaser in connection with the sale of the Registrable
Securities.



 



 8 

 

 

ARTICLE 6. INDEMNIFICATION

 

6.1          Indemnification by the Company.  The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless the Purchaser,
its officers, directors, employees and affiliates, each Person who controls the
Purchaser (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) and the officers, directors and employees of each such
controlling Person (collectively, the “Purchaser Indemnified Parties”), to the
full extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, costs of
preparation and attorneys’ and expert witnesses’ fees) and expenses
(collectively, “Losses”) (as determined by a court of competent jurisdiction in
a final judgment not subject to appeal or review), to which the Purchaser
Indemnified Parties may become subject under the Securities Act or otherwise,
arising out of or relating to any violation of securities laws or untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that such untrue statements or omissions are based
solely upon information regarding the Purchaser furnished in writing to the
Company by the Purchaser expressly for use therein.  The Company shall notify
the Purchaser promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the transactions contemplated
by this Agreement.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any the Purchaser, the
directors and officers of the Purchaser, or controlling Person of the Purchaser,
and shall survive the transfer of such securities held by the Purchaser.

 

6.2          Indemnification by Purchaser.  The Purchaser shall indemnify and
hold harmless the Company, its directors, officers and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers and employees
of such controlling Persons (collectively, the “Company Indemnified Parties”),
to the full extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review), to which the Company Indemnified Parties may become
subject under the Securities Act or otherwise, arising solely out of or based
solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of or based solely upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in the light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
the Purchaser to the Company specifically for inclusion in the Registration
Statement or such Prospectus.  Notwithstanding anything to the contrary
contained herein, the Purchaser shall be liable under this Section 6.2 for only
that amount as does not exceed the net proceeds to the Purchaser as a result of
the sale of Registrable Securities pursuant to such Registration Statement.



 



 9 

 

 

6.3          Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall be entitled to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such parties shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Proceeding in respect of which any Indemnified Party is a party and
indemnity has been sought hereunder, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within 30 (30) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnified Party shall reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).

 

6.4          Contribution.  If a claim for indemnification under Sections 6.1 or
6.2 is due but unavailable to an Indemnified Party, then each Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and the Indemnified Party on the other in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations.  The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.



 



 10 

 

 

The amount paid or payable by a party as a result of any Losses shall be deemed
to include, subject to the limitations set forth in Section 6.3, any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.  In no
event shall the Company be required to contribute an amount under this Section
6(d) in excess of the net proceeds received by it upon the sale of its
Registrable Securities pursuant to a Registration Statement giving rise to such
contribution obligation.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not also guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties pursuant to the law.

 

6.5          Survival.  The agreements contained in this Section 6 shall survive
the transfer of the Registered Securities by the Purchaser and sale of all of
the Registrable Securities pursuant to any registration statement and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of the Purchaser Indemnified Party.

 

ARTICLE 7. RULE 144

 

If the Company is subject to the requirements of Section 13, 14 or 15(d) of the
Exchange Act, the Company covenants that it will file any reports required to be
filed by it under the Securities Act and the Exchange Act, so as to enable the
Purchaser to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, as such rule may be amended from time to time, or any
successor rule or regulation hereafter adopted by the Commission.  Upon the
request of the Purchaser, the Company will deliver to the Purchaser a written
statement as to whether it has complied with such requirements. Notwithstanding
anything in this Agreement, the Company shall not be required to register any of
its equity securities under Section 12 of the Exchange Act in order to enable
the Purchaser to dispose of Registrable Securities under Rule 144.

 



 11 

 

 

ARTICLE 8. MISCELLANEOUS

 

8.1          Remedies.  In the event of a breach by the Company or the Purchaser
of any of their respective obligations under this Agreement, the Company or the
Purchaser, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. 
The Company and the Purchaser acknowledge and agree that monetary damages would
not provide adequate compensation for any losses incurred by reason of a breach
by either of them of any of the provisions of this Agreement and each hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall waive the defense that a remedy at law would be
adequate.

 

8.2          No Inconsistent Agreements.  The Company shall not enter into any
such agreement with respect to its securities that is inconsistent with or
violates the rights granted to the Purchaser in this Agreement.

 

8.3          Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Purchaser shall have consented thereto.

 

8.4          Termination of Registration Rights.  This Agreement to register
Registrable Securities for sale under the Securities Act shall terminate on the
earliest to occur of (i) the first date on which no Registrable Securities are
outstanding or are issuable upon conversion of the Note; and (ii) the fifth
anniversary of the effective date of the Registration Statement filed pursuant
to Section 2.1.  Notwithstanding any termination of this Agreement pursuant to
this Section 8.4, the parties’ rights and obligations under Article VI hereof
shall continue in full force and effect in accordance with their respective
terms.

 

8.5          Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be given in accordance with the notice provisions of the Purchase
Agreement.

 

8.6          Successors and Assigns.  (a)   This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns and shall inure to the benefit of the Purchaser and its successors and
permitted assigns.  Neither party may assign this Agreement nor any of its
rights or obligations hereunder without the prior written consent of the other
party.

 

(b)          In the event the Company engages in a merger or consolidation in
which the Registrable Securities are converted into securities of another
company, or if there are any changes in the Common Stock by way of share split,
stock dividend, combination or reclassification, appropriate arrangements will
be made so that the registration rights provided under this Agreement continue
to be provided to the Purchaser by the issuer of such securities.  To the extent
any new issuer, or any other company acquired by the Company in a merger or
consolidation, was bound by registration rights obligations that would conflict
with the provisions of this Agreement, the Company will, unless the Purchaser
otherwise agrees, use commercially reasonable efforts to modify any such
“inherited” registration rights obligations so as not to interfere in any
material respects with the rights provided under this Agreement.

 



 12 

 

 

8.7          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile signature were the original thereof.

 

8.8          Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties in connection with the subject matter of
this Agreement and supersedes all previous proposals, representations,
warranties, agreements or undertakings relating thereto whether oral, written or
otherwise and no party hereto has relied or is entitled to rely on any such
proposals, representations, warranties, agreements or undertakings.

 

8.9          Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York. 
This Agreement shall not be interpreted or construed with any presumption
against the party causing this Agreement to be drafted.  The exclusive
jurisdiction for the resolution of any conflicts regarding this Agreement shall
be in the courts of the Southern District of New York.  This exclusive
jurisdiction is a material provision to this Agreement.

 

8.10        Waiver of Jury Trial.  Each of the parties to this Agreement hereby
unconditionally agrees to waive, to the fullest extent permitted by applicable
law, its respective rights to a jury trial of any claim or cause of action
(whether based on contract, tort or otherwise) based upon, arising out of or
relating to this Agreement or the transactions contemplated hereby.  The scope
of this waiver is intended to be all-encompassing of any and all disputes that
may be filed in any court and that relate to the subject matter of this
Agreement, including contract claims, tort claims and all other common law and
statutory claims.  Each party hereto: (i) acknowledges that this waiver is a
material inducement to enter into this Agreement, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings, (ii) acknowledges that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not in the event of any action or
proceeding, seek to enforce the foregoing waiver and (iii) warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 8.10 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.



 

8.11        Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

8.12        Severability.  If any term, provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable in any
respect, the remainder of the terms, provisions, covenants and restrictions set
forth herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated, and the parties hereto shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

8.13        Section Headings.  The Section headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof.

 



 13 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by a person thereunto authorized as of the date
first indicated above.

 

  COMPANY:         TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.         By: /s/ B.
Scott Terry   Name: B. Scott Terry     (print)   Title: CEO

 

  SANTIAGO BUSINESS CO. INTERNATIONAL LTD.         By:                         
Name:       (print)   Title:        

 

14

 

 

 